Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered March 8, 1995, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
*623Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree in satisfaction of an indictment charging him with six counts related to the sale and possession of cocaine. Defendant was then sentenced to a prison term of 4 to 12 years.
Defendant contends that his sentence is harsh and excessive and constitutes an abuse of discretion on the part of County Court. We disagree. The sentence was within the statutory guidelines and was in accordance with the plea bargain, pursuant to which five other charges against defendant were dropped. While the presentence report expresses some optimism regarding defendant’s potential for rehabilitation, he has nonetheless been found guilty of a serious crime. Hence, the sentence imposed by County Court cannot be characterized as an abuse of discretion and we decline to disturb it (see, People v Willis, 200 AD2d 903, 904).
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.